        Case 1:20-cv-03091-MHC Document 16 Filed 08/31/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


VEN AIR UNLIMITED
COMPANY,

       Plaintiff,                             CIVIL ACTION FILE
v.
                                              NO. 1:20-CV-3091-MHC
GENERAL DYNAMICS
CORPORATION,

       Defendant.

                             SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, the Court orders that

the time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement are as set out in the Federal Rules

of Civil Procedure and the Local Rules of this Court.

      Further, in accordance with the mandates of the Eleventh Circuit, the Court

believes strongly in the common-law right of access to judicial proceeding as an

“essential component of our system of justice[,]” which can be overcome only by a

showing of good cause. See Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245

(11th Cir. 2007). As the case develops and the need arises for parties to file
        Case 1:20-cv-03091-MHC Document 16 Filed 08/31/20 Page 2 of 3




documents protected by the protective order on the docket, the Parties are

instructed to carefully review the Northern District of Georgia Local Rules

Appendix H, Standing Order No. 16-01, Ex. A (II)(J) and adhere closely to its

requirements. The Court wishes to emphasize two mandates of this Standing

Order which are often overlooked by litigants. First, requests to seal should be as

narrowly drawn as possible, with the movant redacting and requesting sealing for

“only those portions of the filing for which there is legal authority to seal.” Id.

Second, it is often the case that the party seeking to use a protected document and

filing the motion to seal did not originally produce the document and mark it

confidential under the protective order. Under the Standing Order, it is the burden

of the party that first marked the document confidential to establish good cause

before the Court to seal the document. Thus, it is not sufficient for the non-movant

to consent to the motion to seal. Rather, the non-movant must file a brief in

support “(i) identify[ing], with specificity, the documents or portions thereof for

which sealing is requested by the non-movant and (ii) briefly explain[ing] the

nature of the requestor designation made by the non-movant.” Id. If the non-




                                           2
        Case 1:20-cv-03091-MHC Document 16 Filed 08/31/20 Page 3 of 3




movant who marked the information confidential fails to file such a brief, they

have not established good cause for sealing, and the motion to seal will be denied.

      IT IS SO ORDERED this 31st day of August, 2020.




                                       ____________________________________
                                       MARK H. COHEN
                                       United States District Judge




                                         3
